 

Exhibit 10.2

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE ("Amendment") is entered into as of April 26, 2016
(the "Effective Date"), by and between SEVENTH STREET PROPERTIES VII, LLC, a
California limited liability company ("Landlord") and ADURO BIOTECH, INC., a
Delaware corporation ("Tenant"), with reference to the following facts:

A.Landlord and Tenant are parties to that certain Office/Laboratory Lease dated
September 10, 2015 (the "Existing Lease"), pursuant to which Landlord leases to
Tenant certain space located within that certain building with an address of 740
Heinz Avenue, Berkeley, California (the "Building"), which leased space is
described therein as (i) a portion of the first floor containing approximately
4,181 square feet of Rentable Area, (ii) the entire leasable area located on the
third (3rd) floor containing approximately 27,010 square feet of Rentable Area,
and (iii) the entire leasable area on the fourth (4th) floor containing
approximately 25,261 square feet of Rentable Area (collectively the "Phase I
Premises").

B.Pursuant to Section 4 of Rider 2 to the Existing Lease, Tenant has an
Expansion Option to lease the remainder of the rentable square footage within
the Building, which shall include the remainder of the first (1st) floor (the
"Phase II Premises"), and the entire second (2nd) floor (the "Phase III
Premises"). As of the Effective Date, Tenant has not exercised the Expansion
Option.

C.The Landlord Work has been Substantially Completed and possession of the
Premises has been delivered to Tenant. Tenant has informed Landlord that Tenant
anticipates that it will not complete the Tenant Improvements respecting the
Phase II Premises (the "Phase II Improvements") prior to June 1, 2016 as
required by the Existing Lease, and has also requested that the Phase I Premises
be expanded.

D.Accordingly, Landlord and Tenant now desire to amend the Existing Lease to,
among other things, expand the Phase I Premises and provide for additional terms
in the event the Phase II Improvements are not timely completed, all upon and
subject to the terms, covenants and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.Recitals.  Landlord and Tenant agree the above recitals are true and correct
and are hereby incorporated herein as though set forth in full.

2.Definitions.  As of the date hereof, unless context clearly indicates
otherwise, all references to "the Lease" or "this Lease" in the Existing Lease
or in this Amendment shall be deemed to refer to the Existing Lease, as amended
by this Amendment. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Existing Lease unless context clearly indicates
otherwise.

 

1

--------------------------------------------------------------------------------

 

3.Modification to Phase I Premises and Phase II Premises.  The Existing Lease is
hereby revised such that the first floor portion of the Phase I Premises shall
be deemed to contain 11,018 square feet of Rentable Area as more particularly
shown on Exhibit A hereto (which Exhibit hereby replaces page A-1 of Exhibit A
to the Existing Lease), and the Phase II Premises are deemed to contain 18,763
square feet of Rentable Area, subject in each instance to re-measurement and
adjustment in accordance with the definition of Rentable Area as set forth in
Section 1.1(9) of the Existing Lease. 

4.Construction of Phase II Improvements.  In the event Tenant does not timely
exercise the Expansion Option (as provided in Section 4 of Rider 2 to the
Existing Lease) and the Phase II Improvements are not completed by June 1, 2016,
then effective as of June 1, 2016 and continuing until the date the Phase II
Improvements are complete, Tenant shall pay Monthly Base Rent for the Phase II
Premises at the rate of $4.00 for each square foot of Rentable Area of the Phase
II Premises, prorated for any partial months, and Tenant's Share shall be
adjusted to include the Rentable Area of the Phase II Premises. In addition to
the foregoing, Landlord and Tenant acknowledge and agree that the failure to
timely complete the Phase II Improvements will impair Landlord's ability to
market and enter into a long term lease with a third party for both of the Phase
II Premises and the Phase III Premises, which impairment will cause Landlord to
incur losses, costs and damages which are impractical to determine. Accordingly,
in the event Tenant does not timely exercise the Expansion Option and the Phase
II Improvements are not completed by September 1, 2016, then without limiting
any of Landlord's other remedies, Tenant shall immediately pay to Landlord in
good and sufficient funds (or at Landlord's option, Landlord may deduct from the
aggregate Tenant Improvement Allowance) an amount equal to Five Hundred Thousand
Dollars ($500,000.00), as liquidated damages, which amount the parties
acknowledge to be a fair and reasonable estimate of such losses, costs and
damages for the period through September 1, 2016. For the avoidance of doubt,
failure by Tenant to complete the Phase II Improvements by September 1, 2016
will not constitute a Default under the Existing Lease and the foregoing payment
of Monthly Base Rent and liquidated damages will be Landlord's sole remedy sole
remedy for such failure to complete the Phase II Improvements by September 1,
2016, but will not limit any remedies available to Landlord for Tenant's
continuing failure to complete the Phase II Improvements beyond September 1,
2016. For purposes of this Section 4, the Phase II Improvements shall be deemed
"completed" upon written confirmation from the City of Berkeley that the Phase
II Premises can be legally occupied.

5.Limitation on Overtime.  Tenant agrees that in connection with the
construction of the Tenant Improvements, construction work within the Premises
shall be limited to no more than ten (10) hours per worker each day, Monday
through Saturday, and no construction work shall be performed within the
Premises on Sundays.

6.Miscellaneous.

(a)This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements.

(b)Except as herein modified or amended, the provisions, conditions and terms of
the Existing Lease shall remain unchanged and in full force and effect.

(c)In the case of any inconsistency between the provisions of the Existing Lease
and this Amendment, the provisions of this Amendment shall govern and control.

(d)Submission of this Amendment by Landlord is not an offer to enter into this
Amendment.  Landlord and Tenant shall not be bound by this Amendment until
Landlord and Tenant have executed and delivered the same to each other.

(e)Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to defend, indemnify and hold
Landlord harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Amendment. Landlord agrees to defend, indemnify,
and hold Tenant harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.

2

--------------------------------------------------------------------------------

 

(f)Landlord and Tenant represent to each other that each signatory of this
Amendment has the authority to execute and deliver the same on behalf of the
party hereto for which such signatory is acting. 

(g)Landlord and Tenant each represents and warrants to the other party that it
is currently in compliance with and shall at all times during the Extended Term
(including any extension thereof) remain in compliance with the regulations of
the Office of Foreign Asset Control ("OFAC") of the Department of the Treasury
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.

(h)This Amendment may be executed in multiple counterparts each of which is
deemed an original but together constitute one and the same instrument.  This
Amendment may be executed in so-called "pdf' format and each party has the right
to rely upon a pdf counterpart of this Amendment signed by the other party to
the same extent as if such party had received an original counterpart.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the Effective Date.

 

TENANT:

 

LANDLORD:

 

 

 

 

 

 

 

Aduro Biotech, Inc.,

a Delaware Corporation

 

Seventh Street Properties VII, LLC,
a California limited liability company

 

 

 

 

 

 

By:

/s/ Stephen Isaacs

 

By:

Seventh Street Properties VII Associates, LLC

Print Name:

Stephen Isaacs

 

Its:

Managing Member

Its:

C.E.O.

 

 

 

 

 

 

 

 

By:

Wareham-NZL, LLC

By:

 

 

 

 

a California limited liability company,

Print Name:

 

 

 

 

its Manager

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard K. Robbins

 

 

 

 

 

Richard K. Robbins
Manager

 

 

 

4

--------------------------------------------------------------------------------

 

Exhibit A

Phase I Premises

A-1

--------------------------------------------------------------------------------

 

[g45f3g5ilmxt000001.jpg]

 